Citation Nr: 0509675	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  03-17 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, and, if so, whether service 
connection is warranted for this condition.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO).  In that rating 
decision, the RO denied the veteran's application to reopen a 
claim of entitlement to service connection for a depressive 
disorder.

During the course of the veteran's appeal, in an April 2004 
supplemental statement of the case, the RO did not address 
whether to reopen the veteran's claim, but rather addressed 
the issue of entitlement to service connection for an 
acquired psychiatric disorder on the merits.  Regardless of 
the RO's actions, the Board must still determine whether new 
and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  Thus, 
the issue on appeal has been characterized as shown above.

Here the veteran is appealing to have his claim for service 
connection for an acquired psychiatric disorder reopened.  
That claim is that the disorder is directly related to 
service, as opposed to being proximately due to, or secondary 
to, a service-connected disorder, which is another basis for 
claiming entitlement to service connection.  Service 
connection may be granted for a "[d]isability which is 
proximately due to or the result of a service-connected 
disease or injury." 38 C.F.R. § 3.310(a).  

In February 2003, the veteran submitted a separate claim for 
service connection for an acquired psychiatric disorder 
described as depression and anxiety, as secondary to his 
service-connected diabetes mellitus.  Prior to that claim, no 
final decision had denied such a claim made on the 
"secondary" basis.  Subsequently, the RO denied the claim 
for service connection for depressive reaction as secondary 
to service-connected diabetes mellitus in an August 2003 
rating decision.  The veteran has not submitted a notice of 
disagreement with that decision (denying on a secondary 
basis).  Therefore, that issue is not currently on appeal.

The issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for an 
acquired psychiatric disorder is addressed in the reasons and 
bases section below, in which the claim is reopened.  The 
underlying service connection claim is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In July 1974, the RO denied the claim for service 
connection for an acquired psychiatric disorder.  The veteran 
did not appeal that decision.

2.  Some of the evidence received since July 1974, when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the acquired psychiatric disorder 
claim, and raises a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

1.  The July 1974 RO rating decision that denied service 
connection for an acquired psychiatric disorder is final.  38 
U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.201, 20.302 (2004).

2.  New and material evidence has been received, and the 
claim for service connection for an acquired psychiatric 
disorder is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the appellant consistent with requirements 
under the VCAA in letters dated in March and May 2003, and in 
the statement of the case and  supplemental statement of the 
case.  In light of the favorable decision contained herein, 
that is, the reopening of the appellant's acquired 
psychiatric disorder claim, it is clear that sufficient 
evidence was developed in this case in this respect.  As 
discussed in more detail in the REMAND below, there is a 
further duty to assist him and that will be accomplished 
before consideration of his claim on the merits.

II.  Application to Reopen Claim of Entitlement to Service 
Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, certain chronic diseases, including 
psychosis, may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

Service connection for an acquired psychiatric disorder - a 
nervous condition - was first denied in a July 1974 rating 
decision.  That determination was made on the essential basis 
that there was no showing that a diagnosed depressive 
reaction was related to service. 

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).  

The veteran was notified of the July 1974 denial in August 
1974.  He did not indicate any disagreement with the 1974 
rating decision within one year of that rating decision.  
Therefore, that decision is final.

In February 2003, the RO received the veteran's claim for 
service connection for a nervous condition.  Since the claim 
had been previously denied, that claim is in fact an 
application to reopen the claim for service connection.  VA 
may reopen and review a claim that has been previously denied 
if new and material evidence is submitted by or on behalf of 
the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2004).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The evidence received subsequent to July 1974 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992). See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).

Evidence received subsequent to the July 1974 rating decision 
includes service medical records; VA and private medical 
records dated from 1974 to 2003, including the report of a 
July 2003 VA examination for mental disorders; and statements 
of the veteran and his testimony during an October 2003 
hearing before the RO.  

The service medical records received since July 1974 were 
received as part of an effort to rebuild the claims folder, 
and consists of duplicates of records previously received 
prior to July 1974 or records not pertaining to the claimed 
disability.    

Much of the remainder of the evidence received since July 
1974 is new in that it was not previously of record.  The 
various VA and private medical records submitted since July 
1974 reflect treatment from 1974 through November 2003 for 
different medical conditions and disorders, including 
psychiatric treatment.  

Much of the evidence consists primarily of records of 
treatment both in 1974 and then many years after that in 2002 
and 2003.  In the additional records there are no medical 
opinions to the effect that there is a relationship between 
the veteran's psychiatric disorder and service.  The 
additional evidence, however, when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, that is, whether there 
is a continuity of psychiatric symptomatology as essentially 
claimed. 


The record as previously available in July 1974 shows that 
when the veteran was seen for treatment during service in 
August 1969, the concluding impression was stress reaction.  
Private medical records previously available show that when 
seen after service in February 1974, he was emotionally upset 
and the treatment report contains a notation of "rule out 
post-war neurosis."  He was hospitalized by VA the following 
month and diagnosed with latent schizophrenia.  On VA 
examination in April 1974, the veteran reported treatment in 
service for frequent nauseas associated with nervousness and 
tension.  The diagnosis at that time was depressive reaction, 
with mild schizophrenic attitude which is not very realistic.  

The evidence received since July 1974 includes new records 
not previously submitted which contains more detailed 
evidence of the veteran's treatment and symptomatology during 
1974.  When admitted for hospital treatment in early March 
1974, the veteran gave a history of problems beginning soon 
after leaving service, and of hearing voices seven months 
before the admission.  He was hospitalized for over a week 
then with complaints including being nervous, anxious and 
having difficulty sleeping.  

Other evidence submitted since July 1974 includes recent VA 
medical records in 2002 and 2003.  These records show that 
the veteran continues to have a psychiatric condition, which 
during VA examination in July 2003 was diagnosed as 
depressive disorder, not otherwise specified, with anxiety 
features.

During a October 2003 hearing before the RO the veteran 
testified that he had a  psychiatric disability resulting 
from service.  He testified and described symptoms and 
treatment after service.

The evidence received since July 1974 is new in that it was 
not previously of record.  Moreover, this evidence is neither 
cumulative nor redundant of the evidence of record received 
previously.  The Board also finds that this evidence is 
"material" for purposes of reopening the claim since it 
relates to an unestablished fact, in that it provides 
evidence of continuity of psychiatric symptomatology in 1974 
and recently.
     
Accordingly, the Board finds that the evidence received 
subsequent to July 1974 is new and material and serves to 
reopen the claim for service connection for an acquired 
psychiatric disorder.  However, the Board cannot, at this 
point, adjudicate the reopened claim, as further assistance 
to the appellant is required to comply with the duty to 
assist. This is detailed in the REMAND below.


ORDER

The application to reopen a claim for service connection for 
an acquired psychiatric disorder is granted. 


REMAND

In light of the Board's decision granting the veteran's 
petition to reopen his previously denied claim for service 
connection for an acquired psychiatric disorder, a remand of 
the underlying service connection claim is necessary to 
fulfill VA's duty to assist.  

The record shows that there is a current diagnosis of 
psychiatric disorder, and indications of some psychiatric 
symptoms in service and approximately two years after 
service.  A contemporaneous and thorough VA examination and 
medical opinion would assist in clarifying the nature and 
etiology of the appellant's claimed acquired psychiatric 
disorder.  Such examination and opinion would be instructive 
with regard to the appropriate disposition of the claim under 
appellate review.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993); see also, Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).


In view of the above, the case is remanded to the AOJ via the 
Appeals Management Center in Washington DC for the following:

1.  The veteran should be afforded VA 
examination by a psychiatrist in order to 
determine the nature and etiology of any 
current psychiatric illness.  All studies 
deemed appropriate in the medical opinion 
of the examiner should be performed; and, 
all findings should be set forth in 
detail.  The claims folder and a copy of 
this Remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and this fact 
should be so indicated in the examination 
report.  

If a psychiatric disorder is diagnosed, 
then based upon an assessment of the 
entire record, the examiner should 
provide an opinion as to whether it is as 
likely as not (probability of 50 percent 
or better) that such disorder is the 
result of disease or injury in service.  
The examiner should discuss the service 
medical records showing diagnosis of 
stress reaction and prescription of 
Valium upon separation.

The rationale for any opinion expressed 
should be included in the examination 
report.  If the examiner determines that 
it is not feasible to respond to any of 
the above inquiries, the examiner should 
explain why it is not feasible to 
respond.

2.  Thereafter, based on a de novo review 
of the record, the RO should adjudicate 
the issue of entitlement to service 
connection for an acquired psychiatric 
disorder. If a benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case. The veteran need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  The appellant's cooperation in VA's efforts to 
develop his claim, including reporting for any scheduled VA 
examination, is both critical and appreciated.  The appellant 
is also advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHELLE L. KANE
	 Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


